 


111 HR 299 IH: National Digital Television Consumer Education Act
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS 1st Session 
H. R. 299 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Engel introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide American consumers information about the broadcast television transition from an analog to a digital format, and to provide additional funds for the converter box coupon program under the Digital Television Transition and Public Safety Act of 2005. 
 
 
1.Short titleThis Act may be cited as the National Digital Television Consumer Education Act. 
2.Labeling and consumer educationSection 330 of the Communications Act of 1934 (47 U.S.C. 330) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Labeling and consumer education 
(1)Requirements for retail distributors and other vendors 
(A)Retail distributorsAny retail distributor of any television receiving equipment described in section 303(s) that does not include a digital tuner shall— 
(i)effective 30 days after the date of enactment of the National Digital Television Consumer Education Act, place adjacent to each unit of such equipment that such distributor displays for sale or rent a consumer alert as provided by the manufacturer pursuant to paragraph (2), except that such distributor shall not be required to affix such label to the television screen on such equipment, as long as the label is— 
(I)in the close vicinity of, and associated with, the unit on display; and 
(II)clearly visible to consumers; and 
(ii)effective 30 days after the enactment of the National Digital Television Consumer Education Act, provide information to consumers, on signs and in pamphlet form, in the display area for product categories that include any television receiving equipment described in section 303(s) that does not include a digital tuner television, sufficient to convey the information carried in the consumer advisory label. Such signs and pamphlets shall also include information on recycling old televisions, computer monitors, computer central processing units, fax machines, and scanners and other consumer electronics. 
(B)Other vendorsEffective 30 days after the date of enactment of the National Digital Television Consumer Education Act, any seller via direct mail, catalog, or electronic means, such as the Internet, of any television receiving equipment described in section 303(s) that does not include a digital tuner, shall include in clear and conspicuous print the consumer alert required by paragraph (2) at the point of display for the apparatus, or, if there is no display, at the point of sale. Such information shall also include information on recycling old televisions and other consumer electronics. 
(2)Consumer alertThe consumer alert required by this paragraph shall display in clear and conspicuous print, the following consumer alert: 
Consumer Alert 
This TV has only an analog broadcast tuner and will require a converter box after February 17, 2009, to receive over-the-air broadcasts with an antenna because of the Nation’s transition to digital broadcasting. The TV should continue to work as before with cable and satellite TV services, gaming consoles, VCRs, DVD players, and similar products. For more information, call the Federal Communications Commission at 1–888–225–5322 (TTY: 1–888–835–5322) or visit the Commission’s digital television website at: www.dtv.gov. 
Nuncio Consumidor 
Esta TV tiene sólo un sintonizador de emisión análogo y por lo tanto requerirá una caja de conversión después del 17 de febrero de 2009 para recibir emisiones de TV terrestre con una antena, debido a la transición nacional a la emisión de TV digital. Esta continuará funcionando igualmente con TV por cable, sistema de TV satélite, consolas de juegos, videograbadoras, reproductores de DVD y productos similares. Si requiere más información llame a la Comisión Federal de Comunicaciones al 1–888–225–5322 (TTY: 1–888–835–5322) o visite el sitio web de la Comisión en www.dtv.gov. 
(3)Other devicesFor devices other than television sets that are included in section 303(s) and that contain an analog tuner, but not a digital tuner, the Commission shall require the clear and conspicuous placement of a comparable consumer advisory label on such devices, as well as on the outside of the retail packaging of such devices. 
(4)Additional Disclosures 
(A)Announcements and notices requiredFrom the date of enactment of this Act through March 31, 2009— 
(i)each television broadcaster shall air, at a minimum, 120 seconds per day of public service announcements between the hours of 6 a.m. and 11:35 p.m., at variable time slots throughout the week, with at least half aired between the hours of 5 p.m. and 11:35 p.m.; and 
(ii)any multichannel video program distributor shall include a notice in or with each periodic bill. 
(B)Content of announcements and noticesThe announcements and notices required by this paragraph shall educate consumers about the deadline for termination of analog television broadcasting and the equipment options consumers have after such termination. Announcements aired and notices distributed after January 1, 2009, shall also educate consumers about the need for and availability of the converter box voucher program and the steps to redeem the voucher.. 
3.Digital television consumer education grant programPart C of the National Telecommunications and Information Administration Organization Act is amended by inserting after section 158 (47 U.S.C. 942) the following new section: 
 
159.Digital television consumer education grant program 
(a)Program authorizedThe Assistant Secretary of Commerce for Communications and Information is authorized to establish a temporary grant program for the purpose of coordinating and leading a nationwide consumer education and outreach campaign regarding America’s conversion to digital television. 
(b)Single grantNo later than January 31, 2009, and ending no earlier than March 31, 2009, the Assistant Secretary shall award a single grant from the program authorized by this section to one qualified entity. 
(c)Qualified entityFor purposes of this section, the term qualified entity shall be a corporation, organized under section 501(c)(3) of the Internal Revenue Code of 1986, that represents the interests of local noncommercial television stations at the national level, and consults with commercial broadcasters, consumer equipment manufacturers, electronics retailers, cable and satellite operators, consumer groups, older Americans, Hispanic Americans, Americans whose primary language is not English, Americans with disabilities, and Americans living in rural communities. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2009. Such sums are authorized to remain available subject to subsection (e). 
(e)TerminationExpenditures for the grant program under this section shall terminate on April 30, 2009.. 
4.Additional funds for the converter box coupon program 
(a)AmendmentSection 3005 of the Digital Television Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23) is amended— 
(1)in subsection (b), by striking $1,500,000,000 and inserting $1,700,000,000; and 
(2)in subsection (c)(3), by striking by substituting $1,500,000,000 each place it appears in subparagraphs (A)(ii) and (B) and inserting by substituting $1,700,000,000. 
(b)Conforming AmendmentSection 309(j)(8)(E)(iii) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)(iii)) is amended by striking $7,363,000,000 and inserting $7,163,000,000.  
 
